37 F.3d 1500NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Katherine STEEN, Plaintiff-Appellant,v.The CITY OF DETROIT;  Detroit Election Commission;  WayneCounty Board of Commissioners, Defendants-Appellees.
No. 94-1205.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1994.

1
Before:  GUY and BATCHELDER, Circuit Judges, and McKEAGUE, District Judge.*

ORDER

2
Katherine Steen appeals a district court order dismissing her civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief, Steen sued the City of Detroit, the Detroit Election Commission and the Wayne County Board of Commissioners, alleging that the defendants violated her right to vote when she was not permitted to cast a ballot in the 1992 general election.  The district court concluded that Steen's complaint failed to state a claim and dismissed the case.  Steen filed a motion for reconsideration, which the district court denied.  Steen has filed a timely appeal.


4
Upon review, we conclude that the district court properly dismissed Steen's complaint for failure to state a claim.  After construing the complaint in the light most favorable to the plaintiff and accepting all her factual allegations as true, it is clear that Steen undoubtedly can prove no set of facts in support of her claims that would entitle her to relief.   Allard v. Weitzmen (In re DeLorean Motor Co.), 991 F.2d 1236, 1240 (6th Cir.1993).  The district court properly dismissed the individual defendants in this case, as the record reflects that Steen never effectuated service upon these defendants and made them party to the suit.  Further, the district court properly dismissed Steen's claims against the governmental entities, because she failed to allege a direct causal link between a municipal policy or custom and the alleged constitutional deprivation.   Collins v. City of Harker Heights, Tex., 112 S. Ct. 1061, 1067-68 (1992).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on January 11, 1994.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable David W. McKeague, U.S. District Judge for the Western District of Michigan, sitting by designation